DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.

Claim Objections
Claims 1, 10-12, 14-15 and 29 are objected to because of the following informalities:  
Claim 1 recites “the hydrogen remaining” in lines 11-12. It is believed this should read “the hydrogen peroxide remaining”.
Each of claims 10 and 11 are written to be dependent on claim 8; however, claim 8 has been cancelled. For the purpose of examination on the merits, the Examiner will treat each of claims 10 and 11 as if dependent on claim 1.
Claims 12, 14-15, and 29 recite “the water”, which should read as “the water composition” for consistency with the prior claims. 
  Appropriate correction is required.


Response to Arguments
Applicant’s amendments filed 2/28/2022 have introduced the feature of “wherein after the removal of the hydrogen peroxide from the object, a first residual content of the hydrogen remaining on a surface of the object is at least 7% less than a second residual content of the hydrogen peroxide remaining on the surface of the object if the object was not contacted with the water composition prior to contacting the object with the hydrogen peroxide” into independent claim 1. Applicant has argued that the McGowan reference, which was previously applied to reject claim 1 under 35 U.S.C. 102(a)(1), does not explicitly or inherently teach the at least 7% less residual content as claimed. The Examiner agrees that McGowan does not explicitly teach 7% less residual content as claimed. However, the Examiner asserts that this result is necessarily achieved by the prior art method because the prior art method applies the same compositions in the same manner as Applicant. 
It has been held a chemical composition and its properties are inseparable; therefore, if the prior art teaches the identical or substantially identical chemical structure, the properties and functions claimed are necessarily present (see MPEP 2112.01). The subject matter of contacting the object with the water composition such that the object is infiltrated with at least a portion of the water composition “wherein a capacity of the object is reduced by the water composition the capacity selected from at least one of absorptive and adsorptive capacity” is naming a property/function of the water composition that would necessarily be present. As discussed in the prior Office Action, McGowan discloses contacting an object with steam (reads on a water composition) such that the object is infiltrated with at least a portion of the steam. Specifically, McGowan discloses contacting the object with steam (i.e., a composition comprising water vapor at an elevated temperature) for 2.5 to 6.5 minutes (para. 60-63). The working example the Applicant provides in the instant specification applies water vapor at an elevated temperature for 5 minutes (para. 50-55). Because the prior art method is applying a water composition in the same way (both are water vapor, both are at an elevated temperature, and use an application time of about 5 minutes) as the Applicant’s working example, it is expected that the prior art method would achieve the same benefits as those disclosed by the Applicant, including wherein a capacity of the object is reduced by the water composition the capacity selected from at least one of absorptive and adsorptive capacity.
Likewise, the subject matter of “wherein infiltration of the object with the hydrogen peroxide composition is limited by the reduction of the capacity of the object” would necessarily be present in the prior art method, because this result is a function of the water composition that is inseparable from the water composition. Applicant’s working example applies the hydrogen peroxide composition as a hydrogen peroxide vapor after the application of the water composition (para. 50-55). McGowan also applies the hydrogen peroxide composition as a hydrogen peroxide vapor after the application of the steam (water composition) (para. 42, 60-64). Because the prior art method is applying a hydrogen peroxide composition following the water composition in the same manner as the Applicant’s working example, it is expected that the prior art method would achieve the same benefits as those disclosed by the Applicant, including wherein infiltration of the object with the hydrogen peroxide composition is limited by the reduction of the capacity of the object. 
As such, McGowan need not explicitly teach “wherein after the removal of the hydrogen peroxide from the object, a first residual content of the hydrogen remaining on a surface of the object is at least 7% less than a second residual content of the hydrogen peroxide remaining on the surface of the object if the object was not contacted with the water composition prior to contacting the object with the hydrogen peroxide” in order to read on the claimed subject matter. McGowan discloses removing at least a portion of the hydrogen peroxide composition from the object (see prior Office Action). The feature of “wherein after the removal of the hydrogen peroxide from the object, a first residual content of the hydrogen remaining on a surface of the object is at least 7% less than a second residual content of the hydrogen peroxide remaining on the surface of the object if the object was not contacted with the water composition prior to contacting the object with the hydrogen peroxide” is necessarily present in the prior art method, because McGowan contacts an object with a water composition, subsequently contacts the object with a hydrogen peroxide composition, and then removes at least a portion of the hydrogen peroxide composition in the same manner as Applicant. Applicant has not presented any evidence that the compositions applied in the prior art method would not have the same properties or functions as those claimed, and therefore the Examiner maintains that McGowan anticipates the claimed subject matter. 
Should it be found that McGowan does not anticipate the subject matter of “wherein after the removal of the hydrogen peroxide from the object, a first residual content of the hydrogen remaining on a surface of the object is at least 7% less than a second residual content of the hydrogen peroxide remaining on the surface of the object if the object was not contacted with the water composition prior to contacting the object with the hydrogen peroxide”, then it nonetheless would have been obvious to modify the method disclosed by McGowan to include such subject matter, as the Examiner will assert in a new grounds of rejection presented below.
Applicant has not presented any specific arguments traversing the previously presented rejection of independent claim 17, and this rejection is therefore maintained.
Applicant’s amendments to claims 1-2, 7, 9-16 and the presentation of new claims 25-32 have necessitated a new grounds of rejection, presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 7, 9-19, and 25-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “wherein after the removal of the hydrogen peroxide from the object, a first residual content of the hydrogen remaining on a surface of the object is at least 7% less than a second residual content of the hydrogen peroxide remaining on the surface of the object if the object was not contacted with the water composition prior to contacting the object with the hydrogen peroxide” (emphasis added). The specification includes one working example of the method, disclosing where Coupon 1 had a first residual content of hydrogen peroxide, on average, of 9% less than if the object was not contacted with the water composition, Coupon 2 had, on average 7% less, and Coupon 3 had, on average, 45% less (para. 50-55). The new limitation of “at least 7% less” does not meet the written description requirement because the phrase “at least” has no upper limit and causes the claim to read on embodiments outside of the specific examples Applicant discloses in the specification (see MPEP 2163). 
Dependent claims are rejected for the same reason as the base claim upon which they depend. 

Claim 1-2, 7, 9-19, and 25-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 includes “wherein after the removal of the hydrogen peroxide composition from the object, the first residual content of the hydrogen remaining on the surface of the object is at least 7% less than the second residual content of the hydrogen peroxide composition remaining on the surface of the object if the object was not contacted with the water composition prior to contacting the object with the hydrogen peroxide” (emphasis added). The subject matter of this particular range lacks enablement.
When determining that there is a lack of enablement and that the necessary experimentation to make or use the claimed invention is undue the non-exhaustive factors set forth in In re Wands are considered. These include:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
	In this instance the claim is very broad, as “at least 7%” has no upper bound. As discussed in the rejection of claim 1, above, Applicant’s specification includes only three data points (for 7% less, 9% less, and 45% less, on average) that do not cover the full extent of the claimed range, and there is no indication that it would be possible to achieve a level greater than 45% reduction in the specification.
	Applicant’s own specification shows that the level of the predictability in the art is low. The specification includes an example, discussed above, where three coupons were subjected to a treatment process A (that lacks a step of contacting the coupons with a water composition) and a treatment process B (that includes a step of contacting the coupons with a water composition), and the residual amount of hydrogen peroxide remaining was compared for each coupon in treatment process A versus treatment process B (para. 50-55). Coupons 1 and 2 had, on average, 9% and 7% less residual hydrogen peroxide after the sterilization process according to treatment process B versus treatment process A (para. 55); however, Coupon 3 had 45% less, which is vastly different from either of the other two coupons (para. 55). It appears that the three coupons were treated together in the same sterilizing device, and that the coupons are each made of the same material (para. 50-53), so the skilled artisan is left to guess why Coupon 3 had such a different outcome from Coupon 1 or 2. The skilled artisan would not be able to reasonably predict whether a coupon would have the outcome of on the order of 7-9% less residual, or the fivefold greater value of 45% less residual, or greater than 45% reduction, based on the information provided by Applicant.
	In the specification, the inventor provides little direction beyond what is recited in the claim. The specification provides one example, discussed above, which sets out a treatment time and temperature condition for applying the water composition, a treatment time for applying the hydrogen peroxide composition, and a technique for removing the hydrogen peroxide composition. However, each of the three coupons in the example underwent the same protocol and had vastly different residual hydrogen peroxide results, as discussed above. There is no direction provided as to what causes a coupon to have a certain level of reduction in residual hydrogen peroxide. Therefore, the skilled artisan would have no guidance in how to actually achieve a reduction level of 7% versus 45%, or achieve a level of greater than 45%, which is encompassed by the claim as currently worded.
	As to the existence of working examples, one is provided in the specification as discussed above, but it does not enable residual hydrogen peroxide reduction levels outside of the 3 data points included. 
	Thus, the skilled artisan is left to determine how to successfully achieve certain levels of residual content of hydrogen peroxide, as the specification does not enable one to achieve, for example, 7% less versus 45% less, or levels greater than 45%.
Dependent claims are rejected for the same reason as the base claim upon which they depend. 
	
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7, 12, 25-27, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGowan (US Patent Application Publication 2002/0119074) (already of record), or alternatively, under 35 U.S.C. 103 as being unpatentable over McGowan (US Patent Application Publication 2002/0119074) (already of record) in view of Benedetti et al. (WO 03093113 A1).
Regarding claim 1, McGowan discloses a method for reduction of residual sterilant (reduction of residuals) (34-36, 42-46, 58-63, 76-78) comprising:
contacting an object with steam (reads on a water composition; steam comprises water) such that the object is infiltrated with at least a portion of the steam (para. 60-63); and
contacting the object with a hydrogen peroxide composition after the object is contacted with the steam (para. 42, 64-65); and
removing at least a portion of the hydrogen peroxide composition from the object (para. 42, 76-78).
McGowan does not expressly teach wherein a capacity selected from at least one of absorptive and adsorptive capacity is reduced by the steam, wherein infiltration of the object with the hydrogen peroxide composition is limited by the reduction of the capacity of the object, or wherein after the removal of the hydrogen peroxide from the object, a first residual content of the hydrogen peroxide remaining on a surface of the object is at least 7% less than a second residual content of the hydrogen peroxide remaining on the surface of the object if the object was not contacted with the water composition prior to contacting the object with the hydrogen peroxide. 
Nonetheless, these feature are necessarily present in the method disclosed by McGowan.
McGowan discloses applying the steam to the object wherein the presence of the steam on the object improves a subsequent sterilization treatment (para. 60-61); therefore, the steam is necessarily reducing at least one of an absorptive capacity of adsorptive capacity of the object owing to the presence of the steam on the object. Furthermore, infiltration of the object with the hydrogen peroxide composition would necessarily be limited, because the presence of the steam on the object would limit infiltration of further treatments such as the hydrogen peroxide. Furthermore, it has been held a chemical composition and its properties are inseparable; therefore, if the prior art teaches the identical or substantially identical chemical structure, the properties and functions claimed are necessarily present (see MPEP 2112.01). The subject matter of contacting the object with the water composition such that the object is infiltrated with at least a portion of the water composition “wherein a capacity of the object is reduced by the water composition the capacity selected from at least one of absorptive and adsorptive capacity” is naming a property/function of the water composition that would necessarily be present. McGowan discloses contacting an object with steam (reads on a water composition) such that the object is infiltrated with at least a portion of the steam. Specifically, McGowan discloses contacting the object with steam (i.e., a composition comprising water vapor at an elevated temperature) for 2.5 to 6.5 minutes (para. 60-63). The working example the Applicant provides in the instant specification applies water vapor at an elevated temperature for 5 minutes (para. 50-55). Because the prior art method is applying a water composition in the same way (both are water vapor, both are at an elevated temperature, and use an application time of about 5 minutes) as the Applicant’s working example, it is expected that the prior art method would achieve the same benefits as those disclosed by the Applicant, including wherein a capacity of the object is reduced by the water composition the capacity selected from at least one of absorptive and adsorptive capacity.
Likewise, the subject matter of “wherein infiltration of the object with the hydrogen peroxide composition is limited by the reduction of the capacity of the object” would necessarily be present in the prior art method, because this result is a function of the water composition that is inseparable from the water composition. Applicant’s working example applies the hydrogen peroxide composition as a hydrogen peroxide vapor after the application of the water composition (para. 50-55). McGowan also applies the hydrogen peroxide composition as a hydrogen peroxide vapor after the application of the steam (water composition) (para. 42, 60-64). Because the prior art method is applying a hydrogen peroxide composition following the water composition in the same manner as the Applicant’s working example, it is expected that the prior art method would achieve the same benefits as those disclosed by the Applicant, including wherein infiltration of the object with the hydrogen peroxide composition is limited by the reduction of the capacity of the object. 
McGowan discloses removing at least a portion of the hydrogen peroxide composition from the object, and the feature of “wherein after the removal of the hydrogen peroxide from the object, a first residual content of the hydrogen remaining on a surface of the object is at least 7% less than a second residual content of the hydrogen peroxide remaining on the surface of the object if the object was not contacted with the water composition prior to contacting the object with the hydrogen peroxide” is necessarily present in the prior art method, because McGowan contacts an object with a water composition, subsequently contacts the object with a hydrogen peroxide composition, and then removes at least a portion of the hydrogen peroxide composition in the same manner as Applicant. 
Should it be found that McGowan does not anticipate the subject matter of “wherein after the removal of the hydrogen peroxide from the object, a first residual content of the hydrogen remaining on a surface of the object is at least 7% less than a second residual content of the hydrogen peroxide remaining on the surface of the object if the object was not contacted with the water composition prior to contacting the object with the hydrogen peroxide”, then it nonetheless would have been obvious to modify the method disclosed by McGowan to include such subject matter based on the teachings of Benedetti et al. 
Benedetti et al. discloses a method for reduction of residuals comprising preheating objects, contacting the preheated objects with hydrogen peroxide vapor to sterilize the objects, and removing the hydrogen peroxide from the objects (p. 5 line 27-p. 7 line 25). Benedetti et al. discloses that leaving excess residual hydrogen peroxide on the objects is a concern, because regulations limit the amount of residual that is permitted to remain, and that it is desirable to achieve “elimination” of residual hydrogen peroxide (p. 3 line 24-p. 4 line 7). Benedetti et al. discloses that the step of preheating the objects reduces the risk of hydrogen peroxide vapor condensing on the objects and thereby reduces the amount of residual hydrogen peroxide vapor remaining on the objects at the conclusion of the method (p. 3 lines 16-23, p. 8 lines 14-26).
McGowan explicitly teaches that the step of applying the steam (water composition) discussed above is for preheating the object (para. 60-63). Based on the teachings of Benedetti et al., the skilled artisan would recognize that leaving residual hydrogen peroxide on the object is undesirable and that a preheating step can be applied to reduce the ultimate residual hydrogen peroxide content of an object, and this would lead the skilled artisan to modify the method disclosed by McGowan to apply the steam to the object as a preheating step for the express purpose of ultimately reducing residual hydrogen peroxide content on the object. Therefore, based on the teachings of Benedetti et al., one of ordinary skill in the art at the time before the effective filing date of the claimed invention would have been motivated to modify the method disclosed by McGowan to arrive at removing at least a portion of the hydrogen peroxide composition from the object, wherein after the removal, a first residual content of the hydrogen peroxide remaining on a surface of the object is less than a second residual content of the hydrogen peroxide remaining on the surface of the object if the object was not contacted with the steam (water composition) prior to contacting the object with the hydrogen peroxide.
The prior art combination does not expressly teach wherein the first residual content is at least 7% less than the hypothetical second residual content. 
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). The parameter of the amount of reduction of residual hydrogen peroxide is clearly a result-effective variable, because enhancing the reduction of residual hydrogen peroxide on an object would beneficially bring the object into compliance with acceptable residual content regulations (see citations to Benedetti et al. discussed above). It would also be readily apparent to the skilled artisan that enhancing reduction of residual hydrogen peroxide on an object would decrease the likelihood of an end user of the object being irritated by residual sterilant and/or decrease side effects of the sterilant such as discoloration and degradation of the object. Furthermore, Benedetti et al. discloses that general conditions for reduction of residual content of hydrogen peroxide were known (p. 3 line 16-p. 4 line 7, p. 8 lines 14-26), and Benedetti et al. discloses that the reduction of residual content that is ultimately achieved depends on raising the temperature of the object “evenly” across various surfaces of the object to a degree that prevents hydrogen peroxide condensation (col. 3 line 16-col. 4 line 14, p. 7 line 21-p. 8 line 26). It would have been obvious to one of ordinary skill in the art to discover, through routine experimentation (e.g., by optimizing steam temperature, duration, or how the steam is applied to certain object surfaces), an optimum or workable range for the amount of residual content of hydrogen peroxide on an object as compared to a hypothetical amount that would remain if the step of contacting the object with the water composition was not performed, in order to arrive at an object having an acceptably low amount of residual hydrogen peroxide thereon at the conclusion of the method. 
Regarding claim 2, McGowan discloses disinfecting the object with the hydrogen peroxide composition (para. 42, 64-65).
Regarding claim 7, McGowan discloses wherein the hydrogen peroxide composition comprises a gas or vapor (para. 42). 
Regarding claim 12, McGowan discloses wherein contacting the object with the steam (water composition) occurs for 2.5 to 6.5 minutes (para. 60-63). 
Regarding claim 25, McGowan discloses wherein the hydrogen peroxide composition comprises hydrogen peroxide vapor (para. 42). 
Regarding claim 26, McGowan is silent as to wherein after the removal of the hydrogen peroxide composition from the object, the first residual content of the hydrogen peroxide remaining on the surface of the object is at least 9% less than the second residual content of the hydrogen peroxide composition remaining on the surface of the object if the object was not contacted with the water composition prior to contacting the object with the hydrogen peroxide.
However, this subject matter is presumed to be an inherent function that would necessarily follow from contacting the object with a water composition such that the object is infiltrated with at least a portion of the water composition, as discussed in the rejection of claim 1, above. The claimed subject matter is necessarily present in the prior art method, because McGowan contacts an object with a water composition, subsequently contacts the object with a hydrogen peroxide composition, and then removes at least a portion of the hydrogen peroxide composition in the same manner as the Applicant, as discussed above.
Should it be found that McGowan does not anticipate this subject matter, it would have been obvious to one of ordinary skill in the art to discover, through routine experimentation (e.g., by optimizing steam temperature, duration, or how the steam is applied to certain object surfaces), an optimum or workable range for the amount of residual content of hydrogen peroxide on an object as compared to a hypothetical amount that would remain if the step of contacting the object with the water composition was not performed, in order to arrive at an object having an acceptably low amount of residual hydrogen peroxide thereon at the conclusion of the method, based on the teachings of Benedetti et al. (see rejection of claim 1, above).
Regarding claim 27, McGowan is silent as to wherein after the removal of the hydrogen peroxide composition from the object, the first residual content of the hydrogen peroxide remaining on the surface of the object is at least 45% less than the second residual content of the hydrogen peroxide composition remaining on the surface of the object if the object was not contacted with the water composition prior to contacting the object with the hydrogen peroxide.
However, this subject matter is presumed to be an inherent function that would necessarily follow from contacting the object with a water composition such that the object is infiltrated with at least a portion of the water composition, as discussed in the rejection of claim 1, above. The claimed subject matter is necessarily present in the prior art method, because McGowan contacts an object with a water composition, subsequently contacts the object with a hydrogen peroxide composition, and then removes at least a portion of the hydrogen peroxide composition in the same manner as the Applicant, as discussed above.
Should it be found that McGowan does not anticipate this subject matter, it would have been obvious to one of ordinary skill in the art to discover, through routine experimentation (e.g., by optimizing steam temperature, duration, or how the steam is applied to certain object surfaces), an optimum or workable range for the amount of residual content of hydrogen peroxide on an object as compared to a hypothetical amount that would remain if the step of contacting the object with the water composition was not performed, in order to arrive at an object having an acceptably low amount of residual hydrogen peroxide thereon at the conclusion of the method, based on the teachings of Benedetti et al. (see rejection of claim 1, above).
Regarding claim 32, the claim is directed to “wherein the residual content of the hydrogen peroxide is determined” by a specific technique. However, neither claim 32 nor claim 1, from which claim 32 depends, positively recites that the method includes a step of determining the residual content of hydrogen peroxide. It is noted that all mentions of the residual hydrogen peroxide in claim 1 are directed to a hypothetical difference between an object treated with the positively recited method steps listed in claim 1 versus a different, unclaimed method, and not to an actual method step. Therefore, claim 32 does not introduce a patentable distinction over McGowan. Applicant is encouraged to amend the claim set to recite that the method comprises determining a residual content of hydrogen peroxide in order to capture this subject matter. 

Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGowan (US Patent Application Publication 2002/0119074) (already of record) as evidenced by Engineering Toolbox (Water- Boiling Points at Vacuum Pressure) (already of record), or alternatively, under 35 U.S.C. 103 as being unpatentable over McGowan (US Patent Application Publication 2002/0119074) (already of record) as evidenced by Engineering Toolbox (Water- Boiling Points at Vacuum Pressure) (already of record) and in view of Benedetti et al. (WO 03093113 A1).
Regarding claim 14, McGowan discloses wherein the steam (water composition) is introduced at a pressure of 2.3 inches of mercury absolute (para. 61). Although McGowan is silent as to the temperature of the steam, Engineering Toolbox provides evidence that steam at such a pressure is 40°C-50°C (p. 4). Therefore, the steam disclosed by McGowan is at a temperature falling within the claimed range.
Regarding claim 15, the rejection of claim 14, above, forms the basis of the rejection of claim 15. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over McGowan (US Patent Application Publication 2002/0119074) (already of record) in view of Bjerborn (US Patent Application Publication 2004/0081579) (already of record), or alternatively, over McGowan (US Patent Application Publication 2002/0119074) (already of record) in view of Benedetti et al. (WO 03093113 A1) and in further view of Bjerborn (US Patent Application Publication 2004/0081579) (already of record).
Regarding claim 9, McGowan discloses removing the hydrogen peroxide composition, as set forth above, wherein the removing comprises exposing the object to high temperature conditions (para.  76). McGowan further discloses wherein the treatment agent comprises gaseous hydrogen peroxide configured to sterilize the object (para. 42).
McGowan is silent as to the removing comprising at least one of: generating a plasma and contacting the treatment agent with the plasma; exposing the object to an environment having a pressure less than 1 atmosphere absolute; contacting the object with a gas; rinsing the object with a solution; and wiping the object.
Bjerborn discloses a method for sterilizing an article comprising applying a gaseous hydrogen peroxide composition to the article for sterilization thereof and subsequently removing the composition by applying ventilation (specifically, a flow of sterile air at 70°C) (para. 20-28), wherein the ventilation is sufficient to achieve acceptably low residual amounts of hydrogen peroxide on the article (para. 20-28) (Tables 1-2).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the removing step disclosed by McGowan to comprise applying ventilation with heated sterile air, as Bjerborn discloses that such a technique was known to arrive at articles having an acceptably low amount of residual sterilant, and the skilled artisan would have been motivated to select a removal technique recognized in the art to yield sterilized objects with an acceptably low amount of residual sterilant thereon in order to ensure that the objects are ready for use by an end-user. 
Regarding claim 10, McGowan discloses removing the hydrogen peroxide composition, as set forth above. McGowan further discloses wherein the hydrogen peroxide composition comprises gaseous hydrogen peroxide configured to sterilize the object (para. 42) and wherein the object is polymeric (para. 11, 44).
McGowan is silent as to wherein after the removal of the hydrogen peroxide composition from the object, a residual content of the treatment agent remaining on a surface of the object is less than or equal to 1500 ppm/cm2 by weight.
Bjerborn discloses a method for sterilizing a polymeric article comprising applying a gaseous hydrogen peroxide composition to the article (para. 20-23). It is desirable to remove the hydrogen peroxide from the article once sterilization is complete (para. 3, 7). Bjerborn discloses removing at least a portion of the gaseous hydrogen peroxide composition from the article wherein after the removal and discloses general conditions for residual content of the gaseous hydrogen peroxide composition remaining on a surface of the object in ppm (para. 20-28) (Tables 1-2).
Bjerborn does not expressly teach removal such that a residual content of the gaseous hydrogen peroxide composition remaining on the surface is less than or equal to 1500 ppm/cm2 by weight. Nonetheless, it has been that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). The skilled artisan would recognize that the amount of residual hydrogen peroxide is a result-effective variable, as it can increase discoloration in a polymeric article (see para. 7 of Bjerborn) and increase irritation in an end user of the sterilized article. Furthermore, Bjerborn discloses general conditions for an acceptable amount of residual hydrogen peroxide after a removal process. Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to discover through routine experimentation an optimum or workable range for the amount of residual gaseous hydrogen peroxide composition remaining on a surface of the object.
Regarding claim 11, McGowan discloses removing the hydrogen peroxide composition, as set forth above. McGowan further discloses wherein the hydrogen peroxide composition comprises gaseous hydrogen peroxide configured to sterilize the object (para. 42) and wherein the object is polymeric (para. 11, 44).
McGowan is silent as to wherein after the removal of the hydrogen peroxide composition from the object, a residual content of the treatment agent remaining on a surface of the object is less than or equal to 1000 ppm/cm2 by weight.
Bjerborn discloses a method for sterilizing a polymeric article comprising applying a gaseous hydrogen peroxide composition to the article (para. 20-23). It is desirable to remove the hydrogen peroxide from the article once sterilization is complete (para. 3, 7). Bjerborn discloses removing at least a portion of the gaseous hydrogen peroxide composition from the article wherein after the removal and discloses general conditions for residual content of the gaseous hydrogen peroxide composition remaining on a surface of the object in ppm (para. 20-28) (Tables 1-2).
Bjerborn does not expressly teach removal such that a residual content of the gaseous hydrogen peroxide composition remaining on the surface is less than or equal to 1000 ppm/cm2 by weight. Nonetheless, it has been that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). The skilled artisan would recognize that the amount of residual hydrogen peroxide is a result-effective variable, as it can increase discoloration in a polymeric article (see para. 7 of Bjerborn) and increase irritation in an end user of the sterilized article. Furthermore, Bjerborn discloses general conditions for an acceptable amount of residual hydrogen peroxide after a removal process. Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to discover through routine experimentation an optimum or workable range for the amount of residual gaseous hydrogen peroxide composition remaining on a surface of the object.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over McGowan (US Patent Application Publication 2002/0119074) (already of record) in view of Bjerborn (US Patent Application Publication 2004/0081579) (already of record).
Regarding claim 17, McGowan discloses a method for reduction of residual sterilant (reduction of residuals) (34-36, 42-46, 58-63, 76-78) comprising:
contacting an object (e.g. a polymeric object, see para. 11, 44) with a gaseous water composition such that the object is infiltrated with at least a portion of the gaseous water composition (para. 60-63);
contacting the object with a gaseous hydrogen peroxide composition after the object is contacted with the gaseous water composition and disinfecting the object (para. 42, 64-65), and
removing at least a portion of the gaseous hydrogen peroxide composition from the object (para. 42, 76-78).
McGowan does not expressly teach wherein a capacity selected from at least one of absorptive and adsorptive capacity is reduced by the gaseous water composition, and wherein infiltration of the object with the gaseous hydrogen peroxide composition is limited by the reduction of the capacity of the object; nonetheless, these feature are necessarily present in the method disclosed by McGowan. McGowan discloses applying the gaseous water composition to the object wherein the presence of the gaseous water composition on the object improves a subsequent sterilization treatment (para. 60-61); therefore, the gaseous water composition is necessarily reducing at least one of an absorptive capacity of adsorptive capacity of the object owing to the presence of the gaseous water composition on the object. Furthermore, infiltration of the object with the gaseous hydrogen peroxide composition would necessarily be limited, because the presence of the gaseous water composition on the object would limit infiltration of further treatments such as the gaseous hydrogen peroxide composition. 
As to the limitation of wherein the obstructing substance comprises a liquid or a mist, the Oxford English Dictionary defines steam as “visible vapour which floats in the air in the form of a white cloud or mist, and which consists of minute globules or vesicles of liquid water suspended in a mixture of gaseous water and air” ("steam." Oed.com Oxford University Press, retrieved August 25, 2021.) (already of record). Furthermore, the Merriam-Webster Dictionary defines steam as “the mist formed by the condensation on cooling of water vapor” (“steam.” Merriam-Webster.com Merriam-Webster, retrieved August 25, 2021) (already of record). Therefore, the steam disclosed by McGowan comprises a mist, according to dictionary definitions of the term steam.
McGowan is silent as to wherein after the removal of the gaseous hydrogen peroxide composition from the object, a residual content of the gaseous hydrogen peroxide composition remaining on a surface of the object is less than or equal to 1500 ppm/cm2 by weight.
Bjerborn discloses a method for sterilizing a polymeric article comprising applying a gaseous hydrogen peroxide composition to the article (para. 20-23). It is desirable to remove the hydrogen peroxide from the article once sterilization is complete (para. 3, 7). Bjerborn discloses removing at least a portion of the gaseous hydrogen peroxide composition from the article wherein after the removal and discloses general conditions for residual content of the gaseous hydrogen peroxide composition remaining on a surface of the object in ppm (para. 20-28) (Tables 1-2).
Bjerborn does not expressly teach removal such that a residual content of the gaseous hydrogen peroxide composition remaining on the surface is less than or equal to 1500 ppm/cm2 by weight. Nonetheless, it has been that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). The skilled artisan would recognize that the amount of residual hydrogen peroxide is a result-effective variable, as it can increase discoloration in a polymeric article (see para. 7 of Bjerborn) and increase irritation in an end user of the sterilized article. Furthermore, Bjerborn discloses general conditions for an acceptable amount of residual hydrogen peroxide after a removal process. Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to discover through routine experimentation an optimum or workable range for the amount of residual gaseous hydrogen peroxide composition remaining on a surface of the object.
Regarding claim 18, McGowan discloses wherein the gaseous water composition comprises water vapor (para. 60-64).
Regarding claim 19, McGowan discloses wherein the gaseous hydrogen peroxide composition comprises hydrogen peroxide vapor (para. 42).

Claim 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over McGowan (US Patent Application Publication 2002/0119074) (already of record) in view of Fox (US Patent Application Publication 2019/0192711) (already of record), or alternatively, over McGowan (US Patent Application Publication 2002/0119074) (already of record) in view of Benedetti et al. (WO 03093113 A1) and in further view of Fox (US Patent Application Publication 2019/0192711) (already of record).
Regarding claim 13, McGowan discloses wherein the object is a medical article (para. 18) and wherein the hydrogen peroxide composition is configured to sterilize the medical article (para. 42).
McGowan is silent as to wherein contacting the object with the hydrogen peroxide composition occurs for a time in a range of 1 minutes to 120 minutes. 
Fox discloses a method of sterilizing a medical device (para. 2-7) comprising contacting the device with hydrogen peroxide for 20-120 minutes whereby the device is sterilized (para. 20-22).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the method disclosed by McGowan such that the hydrogen peroxide (treatment agent) contacts the object for 20-120 minutes, as Fox discloses that such a treatment was known in the art to be suitable for sterilizing a medical device, and the skilled artisan would have been motivated to select a treatment time recognized in the art to be effective for sterilizing a medical article with hydrogen peroxide. 
Regarding claim 28, McGowan discloses wherein contacting the object with the steam (water composition) occurs for 1 to 8 minutes (falls within the claim range). McGowan further discloses wherein the object is a medical article (para. 18) and wherein the hydrogen peroxide composition is configured to sterilize the medical article (para. 42).
McGowan is silent as to wherein contacting the object with the hydrogen peroxide composition occurs for a time in a range of 10 minutes to 70 minutes. 
Fox discloses a method of sterilizing a medical device (para. 2-7) comprising contacting the device with hydrogen peroxide for 20-120 minutes whereby the device is sterilized (para. 20-22).
It has been held that in the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists (MPEP §2144.05). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the method disclosed by McGowan such that contacting the object with the hydrogen peroxide composition occurs for a time in a range of 10 minutes to 70 minutes, as Fox discloses that contacting a medical device with hydrogen peroxide for a time period overlapping this range was effective for sterilizing the device.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over McGowan (US Patent Application Publication 2002/0119074) (already of record) in view of Patel et al. (US Patent Application Publication 2018/0221564) (already of record), or alternatively, over McGowan (US Patent Application Publication 2002/0119074) (already of record) in view of Benedetti et al. (WO 03093113 A1) and in further view of Patel et al. (US Patent Application Publication 2018/0221564) (already of record).
Regarding claim 16, McGowan discloses wherein the object comprises a polymeric housing having a medical article housed therein (Abstract, para. 37-41), wherein the hydrogen peroxide composition is configured to sterilize the object (para. 42). McGowan discloses wherein the housing may be formed from a variety of polymers such as polyolefin film laminates, plastic, polyethylene films, etc. (para. 44). 
McGowan is silent as to the object comprising at least one of polyamine, polyetherimide, polyvinyl chloride, polysulfone, polyetheretherketone, polymethylmethyacrylate, polyphenylene oxide, polyacetal, polycarbonate, and polyurethane.
Patel et al. discloses a method of sterilizing an object comprising applying a gaseous sterilant to the object (para. 18-26), wherein the object comprises a polycarbonate housing in which a medical device is housed (para. 18, 36-38).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to use polycarbonate as the material for forming the housing disclosed by McGowan, as such a modification represents a simple substitution of one known element for another to obtain predictable results (MPEP § 2143), in this case, substituting polycarbonate for another polymeric material in order to arrive at a housing suitable for containing a medical article during sterilization. 

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over McGowan (US Patent Application Publication 2002/0119074) (already of record) as evidenced by Engineering Toolbox (Water- Boiling Points at Vacuum Pressure) (already of record) and in view of Fox (US Patent Application Publication 2019/0192711) (already of record), or alternatively, over McGowan (US Patent Application Publication 2002/0119074) (already of record) as evidenced by Engineering Toolbox (Water- Boiling Points at Vacuum Pressure) (already of record) in view of Benedetti et al. (WO 03093113 A1) and in further view of Fox (US Patent Application Publication 2019/0192711) (already of record).
Regarding claim 29, McGowan discloses wherein the steam (water composition) is introduced at a pressure of 2.3 inches of mercury absolute (para. 61). Although McGowan is silent as to the temperature of the steam, Engineering Toolbox provides evidence that steam at such a pressure is 40°C-50°C (p. 4). Therefore, the steam disclosed by McGowan is at a temperature falling within the claimed range.
McGowan is silent as to wherein the hydrogen peroxide composition has a temperature in a range of 25 degrees to 80 degrees Celsius. 
However, Fox discloses a method of sterilizing a medical device comprising contacting the device with hydrogen peroxide for 20-120 minutes whereby the device is sterilized, as discussed above, wherein the hydrogen peroxide has a temperature of 20 to 75 degrees Celsius (para. 22). 
It has been held that in the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists (MPEP §2144.05). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the method disclosed by McGowan such that the hydrogen peroxide composition has a temperature in a range of 25 degrees to 80 degrees, as Fox discloses that contacting a medical device with hydrogen peroxide having a temperature closely overlapping this range was effective for sterilizing the device.  
Regarding claim 30, McGowan discloses wherein the steam (water composition) is introduced at a pressure of 2.3 inches of mercury absolute (para. 61) (this is a pressure less than 750 torr, as evidenced by Engineering Toolbox, see p. 4). 
McGowan is silent as to wherein the hydrogen peroxide composition is contacted with the object at a pressure of less than 750 torr. 
However, Fox discloses a method of sterilizing a medical device comprising contacting the device with hydrogen peroxide whereby the device is sterilized, as discussed above, wherein the hydrogen peroxide is contacted with the device at a pressure of 10 to 100 torr (para. 22).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the method disclosed by McGowan such that the hydrogen peroxide composition is contacted with the object at a pressure of 10 to 100 torr (falls within the claim range), as taught by Fox, as the skilled artisan would have been motivated to select hydrogen peroxide parameters that were recognized in the art to be effective for sterilizing a medical device. 
Regarding claim 31, McGowan discloses removing the hydrogen peroxide composition from the object, as set forth above.
McGowan is silent as to the removing comprising generating a plasma and contacting the hydrogen peroxide composition with the plasma.
Fox discloses a method of sterilizing a medical device comprising contacting the device with hydrogen peroxide whereby the device is sterilized, as discussed above, wherein the method comprises generating a plasma and contacting the hydrogen peroxide composition with the plasma to remediate the hydrogen peroxide into water and/or oxygen (para. 39).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the method disclosed by McGowan such that removing the hydrogen peroxide composition from the object comprises generating a plasma and contacting the hydrogen peroxide composition with the plasma, based on the teachings of Fox, because the skilled artisan would have been motivated to apply such a plasma for remediating the hydrogen peroxide into water and/or oxygen as these are harmless byproducts that can be easily removed. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Potas et al. (US Patent Application Publication 2016/0116449) is directed to hydrogen peroxide sterilization methods and teaches that that trace amounts of residual hydrogen peroxide left behind on food products from sterilization processes can affect the flavor or color of the product.
Trzaskowska et al. (Pathogen reduction on mung bean reduction of Escherichia coli O157:H7, Salmonella enterica and Listeria monocytogenes on mung bean using combined thermal and chemical treatments with acetic acid and hydrogen peroxide).is directed to sterilization method comprising treating an object with a heated water composition, subsequently with a hydrogen peroxide composition, and then removing the hydrogen peroxide composition by rinsing. 
Ukuku et al. (Effect of Hydrogen Peroxide in Combination with Minimal Thermal Treatment for Reducing Bacterial Populations on Cantaloupe Rind Surfaces and Transfer to Fresh-Cut Pieces) is directed to disinfecting an object with hydrogen peroxide at 80 degrees Celsius versus 20 degrees Celsius to achieve greater bacterial reduction.
	

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799